Exhibit 10.1

APOGEE ENTERPRISES, INC.

AMENDED AND RESTATED

EXECUTIVE MANAGEMENT INCENTIVE PLAN

Section 1. Establishment; Purpose

(a) Establishment and History. On April 11, 2002, the Board of Directors of
Apogee Enterprises, Inc., a Minnesota corporation (the “Company”), upon
recommendation by the Compensation Committee of the Company’s Board of
Directors, approved an incentive plan for executive officers as described
herein, which plan is known as the “Apogee Enterprises, Inc. Executive
Management Incentive Plan” (the “Plan”). The Plan was approved by the
shareholders of the Company at the Company’s 2002 Annual Meeting of Shareholders
and became effective as of March 3, 2002. On April 14, 2005, the Board of
Directors of the Company, upon recommendation by the Compensation Committee of
the Company’s Board of Directors, approved the first amended and restated
version of the Plan, which was approved by the shareholders of the Company at
the Company’s 2005 Annual Meeting of Shareholders and became effective as of
February 26, 2006. On May 2, 2007, the Board of Directors of the Company, upon
recommendation by the Compensation Committee of the Company’s Board of
Directors, approved the second amended and restated version of the Plan, which
shall be submitted for approval by the shareholders of the Company at the
Company’s 2007 Annual Meeting of Shareholders. The second amended and restated
Plan shall be effective as of March 4, 2007 (the first day of the Company’s 2008
fiscal year), subject to its approval by the shareholders of the Company, and no
payments shall be made pursuant to such Plan until after the Plan has been
approved by the shareholders of the Company.

(b) Purpose. The purpose of the Plan is to provide a direct financial incentive
for executive officers of the Company to make a significant contribution to the
annual strategic and financial goals of the Company.

Section 2. Establishment of Bonus Pool.

The Committee (as defined in Section 3(a)) shall, not later than 90 days after
the beginning of each fiscal year of the Company, establish a bonus pool (the
“Bonus Pool”) equal to a percentage (not to exceed 100%) of one or more of the
following business criteria (“Company Performance Factors”) for the fiscal year
for which Annual Bonus Pool Awards are being paid under this Plan. The following
shall constitute the sole Company Performance Factors upon which a Bonus Pool
under this Plan shall be based: economic value added, sales or revenues, costs
or expenses, net profit after tax, gross profit, operating profit, base
earnings, earnings (whether before or after taxes), earnings before interest,
taxes, depreciation and amortization (EBITDA) as a percent of net sales, return
on actual or pro forma equity or net assets or capital, net capital employed,
earnings per share (basic or diluted), earnings per share from continuing
operations, operating income, pre-tax income, operating income margin, net
income, total shareholder return or profitability, or both, as measured by one
or more of the following accounting ratios: return on revenue, return on assets,
return on equity, return on invested capital and return on investments,
shareholder return including performance (total shareholder return) relative to
the Standard & Poor’s Small Cap 600 Index or similar index or performance (total
stockholder return) relative to the proxy comparator group, in both cases as
determined pursuant to Rule 402(l) of Regulation S-K promulgated under the
Securities and Exchange Act of 1934, as amended, cash generation, cash flow
(including free cash flow and cash flow from operating, investing or financing
activities or any combination thereof), unit volume and change in working
capital.

The Bonus Pool shall be computed in accordance with generally accepted
accounting principles as in effect from time to time and as applied by the
Company in the preparation of its financial statements. For purposes of the
foregoing computation, changes in generally accepted accounting principles which
occur during a fiscal year shall not be taken into account, and extraordinary
items, discontinued operations and restructuring costs, as computed in
accordance with generally accepted accounting principles as in effect from time
to time and as applied and reported

 

A-1



--------------------------------------------------------------------------------

by the Company in the preparation of its financial statements, shall also not be
taken into account. The amount of any Bonus Pool may be decreased (but not
increased) at any time during a fiscal year by the Committee.

Section 3. Administration

(a) Composition of the Committee. The Plan shall be administered by the
Compensation Committee of the Company’s Board of Directors, or a sub-committee
thereof (the “Committee”). To the extent required by Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Committee
administering the Plan shall be composed solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(b) Power and Authority of the Committee. The Committee shall have full power
and authority, subject to all the applicable provisions of the Plan (including
but not limited to the requirements of Section 3(d) of the Plan) and applicable
law, to (i) establish, amend, suspend, terminate or waive such rules and
regulations and appoint such agents as it deems necessary or advisable for the
proper administration of the Plan, (ii) construe, interpret and administer the
Plan and any instrument or agreement relating to, or any Annual Bonus Pool Award
(as defined below in Section 4(b)) made under, the Plan, and (iii) make all
other determinations and take all other actions necessary or advisable for the
administration of the Plan. Unless otherwise expressly provided in the Plan,
each determination made and each action taken by the Committee pursuant to the
Plan or any instrument or agreement relating to, or Annual Bonus Pool Award made
under, the Plan shall be within the sole discretion of the Committee, may be
made at any time and shall be final, binding and conclusive for all purposes on
all persons, including, but not limited to, holders of Annual Bonus Pool Awards,
and their legal representatives and beneficiaries, and employees of the Company
or of any “Affiliate” of the Company. For purposes of the Plan and any
instrument or agreement relating to, or any Annual Bonus Pool Award made under,
the Plan, the term “Affiliate” shall mean any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
any entity in which the Company has a significant equity interest, in each case
as determined by the Committee in its sole discretion.

(c) Delegation. The Committee may delegate its powers and duties under the Plan
to one or more executive officers of the Company or any Affiliate or a committee
of such executive officers, subject to such terms, conditions and limitations as
the Committee may establish in its sole discretion; provided, however, that the
Committee shall not delegate its power to (a) amend the Plan as provided in
Section 9 hereof; (b) establish a Bonus Pool under Section 2; and (c) make
determinations regarding Performance-Based Awards (as defined below in
Section 4(d)).

Section 4. Eligibility and Participation

(a) Eligibility. The Plan is maintained by the Company for its executive
officers. In order to be eligible to participate in the Plan, an executive
officer of the Company or any of its Affiliates must be selected by the
Committee. In determining the executive officers who will participate in the
Plan, the Committee may take into account the nature of the services rendered by
such executive officers, their present and potential contributions to the
success of the Company and such other factors as the Committee, in its sole
discretion, shall deem relevant. A director of the Company or of an Affiliate
who is not also an employee of the Company or an Affiliate, and all members of
the Committee, shall not be eligible to participate in the Plan.

(b) Participation and Awards. For each fiscal year, the Committee shall:

(i) determine the employees eligible to be granted a percentage share of the
Bonus Pool (an “Annual Bonus Pool Award”) for the fiscal year; and

(ii) determine the percentage share in the Bonus Pool to be reserved as an
Annual Bonus Pool Award to any eligible employee. The sum of such individual
percentages shall not exceed 100%.

The percentage share of the Bonus Pool need not be the same with respect to any
recipient of an Annual Bonus Pool Award (the “Participant”) or with respect to
different Participants. The Committee’s decision to approve an Annual Bonus Pool
Award to an employee in any year shall not require the Committee to approve a
similar Annual Bonus Pool Award or any Annual Bonus Pool Award at all to that
employee or any other employee or person at any future date. The Company and the
Committee shall not have any obligation for uniformity of treatment of any
person, including, but not limited to, Participants and their legal
representatives and beneficiaries and employees of

 

A-2



--------------------------------------------------------------------------------

the Company or of any Affiliate of the Company. The Committee retains sole
discretion to reduce the amount of any bonus otherwise payable under this Plan.
The Annual Bonus Pool Award in a subsequent fiscal year shall not be increased
by any portion of the Bonus Pool of a prior fiscal year which has not been paid
or credited to or for the benefit of Participants hereunder.

(c) Bonus Award Agreement. Any employee selected for participation by the
Committee shall, as a condition of participation, execute and return to the
Committee a written agreement setting forth the terms and conditions of the
Annual Bonus Pool Award (the “Bonus Award Agreement”). A separate Bonus Award
Agreement will be entered into between the Company and each Participant for each
Annual Bonus Pool Award.

(d) Qualified Performance-Based Compensation. Notwithstanding any other
provision of the Plan to the contrary, with respect to an Annual Bonus Pool
Award that is intended to be “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code (hereinafter referred to as a
“Performance-Based Award”), the following additional requirements shall apply to
all Performance-Based Awards made to any Participant under the Plan:

(i) Any Performance-Based Award shall be null and void and have no effect
whatsoever unless the Plan shall have been approved by the shareholders of the
Company at the Company’s 2007 Annual Meeting of Shareholders.

(ii) For a Performance-Based Award, the Committee shall, not later than 90 days
after the beginning of each fiscal year of the company:

(A) designate all Participants for such fiscal year; and

(B) determine the percentage share in the Bonus Pool to be reserved as an Annual
Bonus Pool Award to any Participant.

(iii) Following the close of each fiscal year and prior to payment of any amount
to any Participant under the Plan, the Committee must certify in writing as to
the computation of the Annual Bonus Pool Award.

(iv) The maximum bonus which may be paid to any Participant pursuant to any
Performance-Based Award with respect to any fiscal year shall not exceed
$1,500,000.

(e) Employment. In the absence of any specific agreement to the contrary, no
Annual Bonus Pool Award to a Participant under the Plan shall affect any right
of the Company, or of any Affiliate of the Company, to terminate, with or
without cause, the Participant’s employment with the Company or any Affiliate at
any time. Neither the establishment of the Plan, nor the granting of any Annual
Bonus Pool Award hereunder, shall give any Participant: (i) any rights to remain
employed by the Company or any Affiliate; (ii) any benefits not specifically
provided for herein or in any Annual Bonus Pool Award granted hereunder; or
(iii) any rights to prevent the Company or any Affiliate from modifying,
amending or terminating any of its other benefit plans of any nature whatsoever.

Section 5. Annual Bonus Pool Awards

(a) General. The Committee shall determine the amount of the bonus to be paid to
a Participant pursuant to each Annual Bonus Pool Award, the time or times when
Annual Bonus Pool Awards will be made, and all other terms and conditions of
each Annual Bonus Pool Award. Each Annual Bonus Pool Award shall be subject to
the terms and conditions of the Plan and the applicable Bonus Award Agreement.
Annual Bonus Pool Awards may be granted singly or in combination, or in addition
to, in tandem with or in substitution for any grants or rights under any other
employee or compensation plan of the Company or of any Affiliate. Bonus Award
Agreements may provide that more or less than 100% of the target Annual Bonus
Pool Award granted thereunder may be earned upon satisfaction of the conditions
provided for therein, subject to the terms and conditions of the Plan. All or
part of an Annual Bonus Pool Award may be subject to conditions and forfeiture
provisions established by the Committee and set forth in the Bonus Award
Agreement, which may include, but are not limited to, continuous service with
the Company or an Affiliate.

 

A-3



--------------------------------------------------------------------------------

(b) Payment of Annual Bonus Pool Awards. Any bonus paid pursuant to an Annual
Bonus Pool Award shall be paid solely in the form of cash. Payment of any such
bonuses may be made, subject to any deferred compensation election which may be
permitted pursuant to any deferred compensation plan, at such times, with such
restrictions and conditions as the Committee, in its sole discretion, may
determine at the time of grant of the Annual Bonus Pool Awards.

(c) Discretionary Reduction. The Committee shall retain sole and full discretion
to reduce, in whole or in part, the amount of any award otherwise payable to any
Participant under this Plan.

Section 6. Termination of Employment

Each Bonus Award Agreement shall include provisions governing the disposition of
an Annual Bonus Pool Award in the event of the retirement, disability, death or
other termination of a Participant’s employment with the Company or an
Affiliate.

Section 7. Nontransferability

Except as otherwise determined by the Committee or set forth in the applicable
Bonus Award Agreement, no right under any Annual Bonus Pool Award shall be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of during the
time in which the requirement of continued employment or attainment of
performance objectives has not been achieved.

Section 8. Taxes

In order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Company may take such
action, and may require a Participant to take such action, as it deems
appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from such
Participant.

Section 9. Amendment and Termination

(a) Term of Plan. Unless the Plan shall have been discontinued or terminated as
provided in Section 9(b) hereof, no Annual Bonus Pool Awards shall be granted
under the Plan after March 3, 2012, and no Annual Bonus Pool Awards shall be
paid except with respect to the Company’s fiscal year ending not later than
March 2, 2013. No Annual Bonus Pool Awards may be granted after such
termination, but termination of the Plan shall not alter or impair any rights or
obligations under any Annual Bonus Pool Award theretofore granted (including the
payment of such Annual Bonus Pool Award within the time period permitted by the
Code, as the same may be amended from time to time), without the consent of the
Participant or holder or beneficiary thereof, except as otherwise provided in
the Bonus Award Agreement.

(b) Amendments to and Termination of Plan. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in the Plan or a Bonus
Award Agreement, the Committee may amend, alter, suspend, discontinue or
terminate the Plan; provided, however, that notwithstanding any other provision
of the Plan or any Bonus Award Agreement, without the approval of the
shareholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval, would
cause any compensation paid pursuant to any Performance-Based Award granted
pursuant to the Plan no longer to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.

(c) Correction of Defects, Omissions and Inconsistencies. Except to the extent
prohibited by applicable law and unless otherwise expressly provided in the Plan
or a Bonus Award Agreement, the Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, any Annual Bonus Pool Award
or any Bonus Award Agreement in the manner and to the extent it shall deem
desirable to carry the Plan into effect.

 

A-4



--------------------------------------------------------------------------------

Section 10. Miscellaneous

(a) Governing Law. The Plan and any Bonus Award Agreement shall be governed by
and construed in accordance with the internal laws, and not the laws of
conflicts, of the State of Minnesota.

(b) Severability. If any provision of the Plan, any Annual Bonus Pool Award or
any Bonus Award Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or would disqualify the Plan, any Annual Bonus
Pool Award or any Bonus Award Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan, the Annual Bonus Pool Award or the Bonus Award Agreement, such
provision shall be stricken as to such jurisdiction, and the remainder of the
Plan, any such Annual Bonus Pool Award or any such Bonus Award Agreement shall
remain in full force and effect.

(c) No Trust or Fund Created. Neither the Plan nor any Annual Bonus Pool Award
or Bonus Award Agreement shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Annual Bonus Pool Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or of any Affiliate.

(d) Nature of Payments. Any and all cash payments pursuant to any Annual Bonus
Pool Award granted hereunder shall constitute special incentive payments to the
Participant, and such payments shall not be taken into account in computing the
amount of the Participant’s salary or compensation for purposes of determining
any pension, retirement, death or other benefits under (i) any pension,
retirement, profit sharing, bonus, life insurance or other employee benefit plan
of the Company or any Affiliate or (ii) any agreement between the Company (or
any Affiliate) and the Participant, except to the extent that such plan or
agreement expressly provides to the contrary.

(e) Headings. Headings are given to the Sections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

 

A-5